Hines, J.
1. The subject-matter of the present suit being the same as that set up and involved in a previous claim case between the same parties, wherein by amendment the claimant, who is the plaintiff in the present action, set up the same cause of action, asserted the same rights, and prayed for the same relief as in the instant case, and as a verdict and judgment were rendered against the plaintiff in said claim proceeding, the plaintiff is concluded by the judgment adverse to it in the claim case. Civil Code (1910), § 4335; Pollard v. King, 63 Ga. 224; Garlington v. Fletcher, 111 Ga. 861 (36 S. E. 920); Hollinshead v. Woodard, 128 Ga. 7 (57 S. E. 79); McLendon v. Shumate, 128 Ga. 526 (57 S. E. 886).
2. The above ruling renders it unnecessary for us to determine what would have been the rights of the plaintiff, under the facts of this record, but for said judgment.
3. The court did not err in refusing to grant an injunction.

Judgment affirmed.


All the Justices concur.

Maddox, Matthews & Owens, for plaintiff.
Denny & Wright, for defendants.